                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


JAMES EDWARD BEAN II #45922-074                  CASE NO. 2:20-CV-01261 SEC P

VERSUS                                           JUDGE JAMES D. CAIN, JR.

FEDERAL BUREAU OF PRISONS                        MAGISTRATE JUDGE KAY



                                      JUDGMENT

      Before the court is a Report and Recommendation [doc. 8] of the Magistrate Judge,

recommending that this matter be denied and dismissed with prejudice. The court has

conducted an independent review of the record, notes the lack of objections, and finds that

the report and recommendation is correct under applicable law. Accordingly, IT IS

ORDERED that the Report and Recommendation [doc. 8] be ADOPTED and that the

petition for writ of habeas corpus be DENIED AND DISMISSED WITH PREJUDICE

under Rule 4 of the Rules Governing Section 2254 Proceedings in the District Courts.

      THUS DONE AND SIGNED in Chambers on this 30th day of June, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
